Citation Nr: 1813695	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-26 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Phoenix, Arizona


THE ISSUES

Entitlement to service connection for actinic keratosis, claimed due to radiation exposure.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse. 


ATTORNEY FOR THE BOARD

J. Wozniak, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Air Force from May 1977 to May 1983.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2014 decision of the Phoenix, Arizona, Regional Office (RO). 

In April 2017, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record.

As a matter of clarification, the RO certified the appeal to the Board for review of the issue of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for actinic keratosis, denied in August 2013. However, within one month after the Veteran was apprised of the rating decision, the Veteran submitted new and material evidence. Under 38 C.F.R. § 3.156(b), new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156 (b). 

The appellate issue is therefore an original claim of service connection, and the Veteran is relieved of the obligation to present new and material evidence to reopen the claim. 

The matter is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

Remand is necessary to provide the Veteran with a VA examination to determine whether his current disability is related to his service.

The case is REMANDED for the following action:


1. Request that the Veteran provide the names and addresses of any and all health care providers who provided treatment for his actinic keratosis. After acquiring this information and obtaining any necessary authorization, obtain and associate any pertinent records with the claims file or e-folder. 

2. The Regional Office should also request the Veteran clarify when, and to what extent, he was exposed to radiation from nuclear weapons while in service and conduct any necessary development to verify the Veteran's assertions of radiation exposure and exposure to nuclear weapons.

Upon receipt of any additional information, the RO will undertake any and all appropriate development with regard to those claims involving radiation exposure in accordance with established VA protocols. 

3. After all available records have been associated with the claims file and/or e-folder, schedule the Veteran for a VA examination to determine the etiology of his actinic keratosis. The Veteran's claims file, to include a copy of this Remand, should be made available to and reviewed by the examiner. The examination report should reflect that such review was accomplished. 

a. As noted above, the examiner should review the record in conjunction with rendering the requested opinion; however, his/her attention is drawn to the following:

* In a January 1977 medical examination the Veteran was noted to have normal head, face, neck, scalp, and skin. 

* In the Veteran's August 1983 examination for service separation the Veteran was noted to have normal head, face, neck, scalp, and skin. The Veteran also checked a box indicating he had never had a skin disease. 

* In an August 2011 document the Veteran noted exposure to radiation as a radar tech during service. 

* In a September 2011 treatment note the Veteran was noted to have dry skin and precancerous moles. 

* In a March 2013 treatment note the Veteran was seen with complaints of skin lesions and the clinician noted a diagnosis of actinic keratosis. 

* In a May 2013 treatment note the Veteran was provided a levulan kerastick to apply to the face and scalp and instructed to avoid sunlight. The Veteran was also diagnosed with actinic keratosis. 

* In a September 2013 lay statement the Veteran indicated that he had been exposed to nuclear weapons in Korea and at Homestead Air Force Base. The Veteran also stated that he was exposed to sunlight and various chemicals while working on the flight line in service.

* A September 2013 private treatment note indicated the Veteran's pre-cancer lesions (actinic keratosis) could be due to sun and radiation exposure during his late teens and early twenties while in service.

* In a December 2014 and February 2016 VA treatment notes the Veteran skin was noted to be free of lesions. 

* A January 2017 treatment note indicates the Veteran did not have any new skin lesions. 

* In the Veteran's April 2017 hearing testimony he stated that he was exposed to a great deal of sunlight while working on the flight line in service. The Veteran reported that he was not permitted to wear hats or sunglasses to protect his skin due to concerns that loose items might be sucked into a jet engine and cause damage. The Veteran also mentioned exposure to microwaves when repairing 109 pulse radar and 165 continuous wave radar but did not provide details as to how this was connected to his skin condition. The Board notes that only exposure to ionizing radiation is relevant for purposes of 38 C.F.R. § 3.311. The Veteran testified that he began seeing a general doctor in the 1980s to use liquid nitrogen to burn the lesions off his skin. Beginning in 2002, the Veteran began to see a dermatologist and received chemical burn treatment. The Veteran also referred to a September 2013 Northern Arizona Dermatology note that states his current condition is related to exposure events during service. The Veteran indicated that he would provide additional evidence from treating physicians.

* A May 2017 treatment note indicates the Veteran was diagnosed with pre-cancerous lesions on his skin secondary to excessive sun exposure in service from 1977 to 1983. 

b. The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding. 

c. The examiner must provide an opinion as to whether the Veteran's actinic keratosis began during a period of active service, or existed prior to service and was aggravated by service. 

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles. 

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. If the benefit sought on appeal remains denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case (SSOC) and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant is advised that he may submit any evidence as to any theory of entitlement for the claim and has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


